                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KRISTIN DOLL,                                     :
                         Plaintiff                :                CIVIL ACTION
                                                  :
                  v.                              :
                                                  :
ISAACS AND COHEN, LLC, et al.,                    :                No. 19-5027
               Defendants                         :

                                         MEMORANDUM

    PRATTER, J.                                                                             APRIL 1, 2020

        Kristin Doll, a citizen of Pennsylvania, alleges that while she was employed as a dental

assistant at Isaacs & Cohen, LLC,1 a dental practice, Defendants created a hostile work

environment leading to her constructive discharge.             Ms. Doll brings claims against fellow

Pennsylvania citizens exclusively under state statutory and common law. Because Ms. Doll cannot

properly invoke federal question jurisdiction, diversity of citizenship, or supplemental jurisdiction,

the Court dismisses this action for lack of subject matter jurisdiction.

                                              BACKGROUND

        Ms. Doll alleges that she was employed as a dental assistant at Isaacs & Cohen, LLC and

First Class Dental PA, LLC.2 She alleges that Dr. Andrew Cohen, the owner of Isaacs & Cohen,

LLC, subjected her to lewd and sexually suggestive conduct and comments. According to

Ms. Doll, Mr. Cohen’s alleged conduct created a hostile work environment and eventually led to

her constructive discharge.




1
        In its motion to dismiss, Defendants assert that Isaacs and Cohen, LLC is a defunct limited liability
corporation that ceased existence after Dr. Andrew Cohen’s former partner retired.
2
         According to Ms. Doll, First Class Dental PA, LLC is a business organization operating
“collectively with Issacs [sic] & Cohen.” Am. Compl. at ¶ 3 (Doc. No. 11).

                                                      1
